11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Ronald Dwayne Whitfield
Appellant
Vs.                   No. 11-02-00188-CV B Appeal from Taylor County
Rick Perry and Board of Pardons and Paroles
Appellees
 
On November 14, 2002, this court ordered appellant
to file the required filing fee on or before November 27, 2002.  Appellant responded by filing a pro se
motion to proceed on appeal in foma pauperis. 
The motion and the attached affidavit do not comply with the
requirements of TEX.R.APP.P. 20.1.  As
stated in the November 14 order, the payment of the filing fee is required
unless a proper affidavit is filed. 
TEX.R.APP.P. 5.  Appellant=s motion is overruled.  
The appeal is dismissed. 
 
PER CURIAM
 
December 6, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J.,
and
Wright, J., and McCall, J.